              Case 1:20-cv-00949-CM Document 18 Filed 03/12/20 Page 1 of 1




David E. Gottlieb
dgottlieb@wigdorlaw.com

March 12, 2020

VIA ECF

The Hon. Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 24A
New York, NY 10007

        Re:     Littleton v. Goldman Sachs Group, Inc. et al.; 20-cv-00949 (CM)

Dear Judge McMahon:

We represent Plaintiff William Littleton and write to respectfully request a referral to Magistrate
Judge Sarah Netburn for a settlement conference in lieu of the automatic mediation requirement of
the Court’s Second Standing Administrative Order. See Dkt. No. 17. Respectfully, the parties and
their respective counsel have engaged in an extensive dialogue regarding this matter, and on behalf
of plaintiff we believe a settlement conference before Judge Netburn would be a far preferable
alternative. We have conferred with Defendants and they do not object to this request.

Respectfully submitted,


David E. Gottlieb
